Citation Nr: 1720066	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  05-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the Veteran's claims file was transferred to the VA RO in Chicago, Illinois during the pendency of this appeal, but has since been returned to the VA RO in St. Paul.

The Veteran's claims were remanded by the Board on four separate occasions, the most recent of which occurred in December 2015.  

The issue of a TDIU is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current DSM-IV diagnoses of PTSD; moderate alcohol use disorder; cannabis use disorder; and cocaine use disorder.  

2.  An acquired psychiatric disorder was not "noted" at service entrance. 

3.  The evidence shows, clearly and unmistakably, that an acquired psychiatric disorder preexisted service.

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was aggravated by service.

5.  Moderate alcohol use disorder, cannabis use disorder; and cocaine use disorder are etiologically related to the Veteran's now service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, as well as moderate alcohol use disorder; cannabis use disorder; and cocaine use disorder, as secondary to the Veteran's service-connected PTSD, have been met.  38 U.S.C.A. §§ 105, 1110, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his current PTSD is either a result of incidents of service or, in the alternative, was aggravated by incidents therein.  

The Veteran's June 1990 service entrance examination reveals normal psychiatric findings.  There were also no reports or findings of psychiatric problems reported on the Veteran's June 1990 service enlistment report of medical history.  

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted.  See Wagner, 370 F.3d at 1094.  In that case, the claim will be considered as a normal claim for service connection.  Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  

Because the Board finds that a psychiatric disability was not "noted" at service entrance, VA must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  See Wagner, 370 F.3d at 1097. 

In this regard, the Board notes that at the time of a March 2016 VA examination, performed in conjunction with a December 2015 remand, the examiner found that the Veteran's record and self-report were consistent with regard to support of PTSD that originated in childhood (See C & P exam 03/10/2004; 2/14/2014 intake note from Minneapolis VA; 2004 medical examination note, and 1998 VA PTSD evaluation note).  Further, he noted that the Veteran's statements indicating further stressors while in the military, the listing of specific military stressors in his most recent VA Compensation and Pension examination (11/24/2014), and Fargo VA HCS intake note 3/22/2016, and progress note 03/28/2016, supported the following finding with regard to this question:  The Veteran's PTSD is established as originating in childhood and is clear and unmistakable given the evidence at hand.  Additionally, the Veteran's PTSD was at least as likely as not aggravated beyond the natural progression of PTSD by additional stressors encountered in his military service (to wit: witnessing his fellow soldier hanging dead in a stairwell at boot camp, seeing dead bodies and parts of bodies during deployment in the Persian Gulf War, and feeling he was under chemical attack when he found fellow soldiers unconscious and extracted them while stationed in Germany).  He further opined that the evidence supported an undebatable finding that his pre-existing PTSD was aggravated beyond the natural progression of the disease.  He noted, however, that there was scientific evidence which supported that PTSD was not likely permanent and untreatable.  Therefore, the contention that his military service "aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease" (PTSD) was not supported. 

However, in a December 2016 addendum opinion, the examiner indicated that it was more likely than not the Veteran's Alcohol Use Disorder, Cannabis Use Disorder, and Cocaine Use Disorder represented a progression from PTSD from childhood, and progressed after additional military trauma (as evidenced by his article XV for positive UA).  His previously diagnosed depressive disorder (2004 exam) was seen as subsumed within his PTSD diagnosis.  He noted that the Veteran's personality disorder was considered a developmental condition and not associated or aggravated by military experiences.  He stated that the Veteran's disorders were now concurrent and inextricably linked.  He opined that the Veteran's PTSD was at least as likely as not aggravated by trauma he encountered while serving in the US Army from 1990 to 1994.  His symptoms caused significant occupational and social deficits.  He noted that the Veteran's pre-existing PTSD (childhood trauma) was at least as likely as not sustained in the mild to moderate range prior to his military service.  This was evident in his life course (e. g. being able to navigate successfully through school and complete his job in the military without maladaptive problems in his life course).  He stated that after he encountered military trauma, his symptoms of PTSD (from childhood) were exacerbated from mild to moderate, to moderate to severe (as evidenced by an obvious maladaptive life-course post military service), and also were combined with traumatic stress response from his military experience, though the events were now part of a more complex feature within PTSD and each trauma was seen as contributing. 

Based upon the above findings, the record is clear that the Veteran had an acquired psychiatric disorder prior to service.  Accordingly, there is clear and unmistakable evidence that a psychiatric disorder pre-existed service.  The remaining question, therefore, is whether the pre-existing psychiatric disorder was aggravated by service.

Based upon the evidence of record in conjunction with the applicable laws and regulations, and resolving all doubt in the Veteran's favor, the Board finds that service connection for psychiatric disorder, to include PTSD, as well as service connection for moderate alcohol use disorder (in early remission); cannabis use disorder (in early remission); and cocaine use disorder (in early remission) all as secondary to PTSD is warranted based on aggravation of a pre-existing disease.  The March 2016 VA examiner, following a complete review of the record, indicated that the Veteran's pre-existing PTSD was aggravated by his period of military service. 

The weight of the evidence shows that, the Veteran's military service aggravated the his preexisting psychiatric disorder, now diagnosed as PTSD.  The Board notes that the U.S. Court of Appeals for the Federal Circuit, interpreting 38 U.S.C.A. § 1110 in light of its legislative history, has held that VA compensation benefits are available for alcohol or drug-related disability that arises secondarily from a service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  In other words, substance abuse (or a disability resulting from substance abuse) that is secondary to, or caused by, a primary service-connected disability is not due to willful misconduct and is subject to secondary service connection under 38 C.F.R. § 3.310.  Id.  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d); VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999) (generally precluding service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant).  However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).

Considering the above and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran had a pre-existing psychiatric disorder that was aggravated in-service.  Accordingly, service connection for a psychiatric disorder, to include PTSD, and moderate alcohol use disorder (in early remission); cannabis use disorder (in early remission); and cocaine use disorder (in early remission) as secondary to the now service-connected PTSD, must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  To the extent that the Veteran seeks service connection for a personality disorder, as noted above, service connection may not be granted for congenital or developmental defects, including personality disorders.  38 C.F.R. §§ 3.303(c) and 4.9 (2016).


ORDER

Service connection for a psychiatric disorder, to include PTSD, as well as moderate alcohol use disorder, cannabis use disorder; and cocaine use disorder all as secondary to PTSD, is granted.  


REMAND

With regard to the issue of entitlement to a TDIU, the above grant could significantly change the adjudication of the TDIU issue because such grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.

2.  If deemed appropriate, refer the Veteran's claim for consideration of entitlement to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).

3.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


